Citation Nr: 1127081	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  05-17 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to December 1961.  

This appeal arises from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

The veteran's service-connected disability does not preclude him from securing or following a substantially gainful occupation consistent with his education and employment experience.  


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability (TDIU) due to service-connected disability have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Veteran submitted his claim for TDIU in October 2004.  The RO sent him a letter in December 2004 which notified the Veteran as required.  

The medical records identified by the Veteran were obtained.  The Social Security Administration was contacted and confirmed the Veteran had not submitted a claim for disability benefits.  The Veteran was afforded VA examinations and a medical opinion was obtained.  The Veteran appeared and gave testimony before a Decision Review Officer at the RO and in January 2008 had a videoconference with the undersigned Veterans Law Judge.  

No further notice to the Veteran or assistance with his claims is necessary.  


TDIU

The Veteran submitted his application for TDIU in June 2005.  The Veteran last worked in July 1994.  His employment history included work as an insurance salesman and sales manager.  He had completed three years of college and had additional training in sales.  The Veteran asserts he is unable to work as he is no longer able to stand or walk over five to ten minutes.  

Total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2010).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a)(2010).

The Veteran has only one service connected disability, chronic lumbar syndrome, rated as 50 percent disabling.  The Veteran's one service-connected disability is not rated as 60 percent disabling.  He does not meet the schedular criteria for TDIU.  38 C.F.R. § 4.16 (2010).  

The regulations provide that rating boards are to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b)(2010).  The Board has considered whether the Veteran's claim for TDIU should be referred for extraschedular consideration.  

A total rating may be provided if the Veteran fails to meet the schedular requirements if he presents a disability picture which places him in a different position than other Veterans with the same percentage of disability.  In reaching its determination in this case the Board has followed the analysis of the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (hereinafter, "the Court") in Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court held that for a Veteran to prevail in a claim for individual unemployability benefits, it is necessary that the record reflect some factor which takes his case outside the norm.  38 C.F.R. §§ 4.1, 4.15 (2010).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high schedular rating which is assigned is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  

The Veteran has submitted letters from his private physicians stating he should be considered for long term disability due to his chronic medical conditions.  These conditions included insulin dependent diabetes, coronary artery disease and chronic back pain.  In March 2011, his family physician added the Veteran was struggling with dementia.  

Clearly the Veteran is no longer able to work.  But his unemployability has been attributed to multiple chronic medical conditions, not his service-connected chronic lumbar syndrome alone.  Review of the record indicates his non-service connected disabilities include dementia, an anxiety disorder, carpal tunnel syndrome, bilateral knee arthralgias, diabetes mellitus Type II, gastroesophageal reflux disease (GERD), hyperlipidemia, hypertension, severe diffuse polyneuropathy of the lower extremities and coronary artery disease, status post coronary artery bypass graft.  

The Board also noted the Veteran explained in his testimony that he began to receive Supplemental Security Income benefits from the Social Security Administration when he reached the age to be able to draw.  (DRO TR-7).  The Social Security Administration responded to VA inquiries and stated the Veteran had not filed for disability benefits. 

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. § 3.341(a) (2010); Hersey v. Derwinski, 2 Vet. App 91 (1992).  

To determine if the Veteran's service connected disability alone caused him to be unemployable, the Board requested an opinion on this question.  The physician who examined the Veteran in July 2009 provided this opinion in June 2010, stating the Veteran's service-connected low back condition rendered him able to at least secure and follow a substantially gainful occupation which is sedentary to light duty.  

Review of the Veteran's employment and educational history indicates the Veteran has been employed in sedentary occupations such as sales.  He has experience preparing paper work and reports.  His prior occupational experience also includes supervising others.  The Veteran completed three years of college.  His past relevant work experience indicates he has the educational background and experience to perform sedentary work.  

The Board noted the Veteran reported he sometimes requires a wheelchair during exacerbations of his back pain.  (Videoconference T-4).  His inability to ambulate or stand for long periods would not preclude him from sedentary employment.  There is no evidence that indicates the Veteran's service-connected lumbar syndrome causes disability outside the norm of other Veteran's with similar ratings.  In addition, the Veteran's inability to use his lower extremities has been attributed to his non-service connected polyneuropathy of the lower extremities which a VA physician in July 2009 found unrelated to his low back disorder.  

Referral for consideration of an extraschedular rating for TDIU is not warranted, 38 C.F.R. § 4.16(b)(2010), and entitlement to that benefit is denied.   


ORDER

A total disability rating based on individual unemployability due to service-connected disability is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


